 Case 1:21-cv-00340-BMC Document 1-3 Filed 01/21/21 Page 1 of 2 PageID #: 19




                                PARKER AND CARMODY, LLP
                                        ATTORNEYS AT LAW
                                         850 THIRD AVENUE
                                             14TH FLOOR
                                        NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                            TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                             FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                         DanielParker@aol.com


                                                       January 15, 2021


By email: BRO/EXECASSISTANT@bop.gov
Heriberto Tellez, Warden
Metropolitan Detention Center
80-29th Street
Brooklyn, NY 11232

               Re: Request for Furlough for TROY YOUNG – Reg. # 79970-054

Dear Warden Tellez,

       Please accept this request for a 30-day furlough pursuant to 18 U.S.C. § 3622 on behalf of
inmate TROY YOUNG, Reg. No. 79970-054.

       Given the extraordinary and compelling circumstances of the ongoing coronavirus
pandemic, Mr. Young is not able to file this request himself. The furlough would allow Mr.
Young to obtain medical treatment, § 3622(a)(2), and engage in activity in the public interest,
§ 3622(a)(2).

         We have just been advised that Mr. Young was just diagnosed with COVID-19. He
already suffers from severe medical issues, to wit, he is a paraplegic, confined to a wheelchair,
and has no thyroid, such that he has severe issues regulating his body temperature. He is already
experiencing shortness of breath, extreme fatigue, chest pains, while having great difficulty
regulating his body temperature. In addition, he has suffered from a multitude of prior health
problems while incarcerated, some of which have resulted in emergency room visits and/or
medical treatment at the MDC, including his having suffered 2nd degree burns to his leg, multiple
decubitis ulcers, and pitting edema as well as issues regulating his body temperature. He already
is reliant on a catheter.

          A furlough is appropriate under both subsections (a)(2) and (a)(6). First, release is proper
to facilitate availability of medical care. 18 U.S.C. § 3266(a)(3). Mr. Young can receive medical
care on the outside that will not be available inside of the MDC. Mr. Young – like all of us – is at
risk of infection anywhere, but inside the MDC where social distancing is impossible, the risk is
acute. Moreover, given Mr. Young’s limitations, he requires more time to shower and clean
himself on a daily basis, which are more and more difficult given that he is now surrounded by
 Case 1:21-cv-00340-BMC Document 1-3 Filed 01/21/21 Page 2 of 2 PageID #: 20




inmates with COVID. It is our understanding that the MDC reported 168 positive inmate cases
three days ago, but now it reports 208 positive cases. Given the sheer volume of cases and the
incumbent demands for medical treatment, which is already limited within the MDC – even if it
remains fully staffed throughout the pandemic – it is clear that Mr. Young would benefit from
medical care outside of prison if he is temporarily furloughed.

        Given his high risk of complications from COVID-19, releasing him to shelter in place
or, allowing him to be furloughed so that he can be brought to a hospital, and then when able,
permitted to recuperate at home and receive continuing care is “consistent with the public
interest.”

        Second, releasing Mr. Young to quarantine and isolate at home, would be a “significant
activity consistent with the public interest.” 18 U.S.C. § 3266(a)(6). It is not in the public’s
interest for an already compromised, vulnerable inmate to die unnecessarily as a result of
confinement.

       Finally, there is reason to believe that Mr. Young “will honor the trust imposed upon
him” as required for a furlough. Mr. Young is confined to a wheelchair and was out on bail
pending his surrender at the time of his guilty plea, appearing in court knowing full-well that he
was going to be remanded at a time when he was facing sentencing Guidelines significantly
exceeding the sentence that was ultimately imposed.
       If released, Mr. Young will return to his mother’s home Newburgh.

       Please inform us of your decision on this request as soon as you can. Thank you for your
consideration of this request.

                                               Respectfully submitted,

                                              Daniel S. Parker
                                              Michael Bachrach

                                           Attorneys for Troy Young

Cc:
AttorneyMedicalRequests@bop.gov
spapapetru@bop.gov,
a10johnson@bop.gov,
jxxwallace@bop.gov,
nmcfarland@bop.gov




                                                 2
